Citation Nr: 1821516	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating for bilateral hearing loss greater than 10 percent prior to February 22, 2016 and greater than 20 percent thereafter. 

2. Entitlement to a higher initial rating for lumbosacral strain, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. A Notice of Disagreement (NOD) was filed in March 2016. A Statement of the Case (SOC) was issued in December 2016. A substantive appeal (VA Form-9) was filed in February 2017. In the March 2015 rating decision, the RO granted service connection for bilateral hearing loss rated as 10 percent disabling with an October 10, 2014 effective date. In a December 2016 rating decision, the RO increased the disability rating for the bilateral hearing loss to 20 percent, with a February 22, 2016 effective date.  

The Veteran has appealed the initial rating assigned for the service-connected bilateral hearing loss. He is, in effect, asking for a higher rating effective from the date service connection was granted. Thus, the entire time period in question is on appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). However, as the increase did not represent the maximum rating available for bilateral hearing loss, a full grant of the benefits sought was not promulgated and the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a December 2016 rating decision, the RO increased the rating for the Veteran's bilateral hearing loss to 20 percent, effective as of February 22, 2016. Accordingly, "staged" ratings were created by this award. Hart v. Mansfield, 21 Vet. App. 505 (2007). Again, the increase did not represent the maximum rating available for the bilateral hearing loss disability and a full grant of the benefits sought therefore was not promulgated so the Veteran's claim remained in appellate status.

The Veteran submitted additional evidence in September 2017 without a waiver of initial RO consideration of the evidence. Nevertheless, 38 U.S.C. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed in cases when the substantive appeal was filed after February 2, 2013. See 38 U.S.C. § 7105(e); VA Fast Letter 14-02 (May 2, 2014). Here, the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, was received on February 2, 2017, and as such waiver of initial RO review of this evidence is presumed.

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA (Legacy) and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating in excess of 20 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to February 22, 2016, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no worse than auditory acuity of Level VI in the right ear and Level III in the left ear.

2. For the period beginning February 22, 2016, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity of Level VI in the right ear and Level V in the left ear. 

3.  The Veteran's lumbosacral strain has manifested forward flexion of the thoracolumbar spine to 45 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for bilateral hearing loss prior to February 22, 2016 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


2. The criteria for a rating higher than 20 percent for bilateral hearing loss beginning February 22, 2016 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

3.  The criteria for a higher initial rating of 20 percent for lumbosacral strain have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71A, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. See 38 U.S.C. §§ 5103, 5103A (2012). In addition, VA published regulations that were created for the purpose of implementing many of the provisions of VCAA. See 38 C.F.R. § 3.159 (2017). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See id. 

The Veteran's claims were initiated by filing VA Form 21-526EZ.  The form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  Additionally, this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection; thus, no additional notice is required regarding this downstream element of a service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112   (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103 (a) notice is no longer required).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, and statements from the Veteran. Furthermore, the Veteran was medically evaluated, by VA, in conjunction with his claim in February 2015. 

In an August 2016 statement, the Veteran asserted that his VA examination was inadequate.  Here, the record indicates that the Veteran participated in a VA examination in February 2015, the results of which have been included in the claims file for review.  The Veteran contends that the audiologist "lacked the professional equipment to perform the test," the "door did was latch-less" and the equipment was "missing the hooking to [his] ears."  The Board finds that the examination involved a review of the Veteran's medical records, an in-person examination, and clinical findings that addressed the applicable rating criteria.  Thus, the Board finds the VA examination adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran. 38 U.S.C. § 5103A (a)(2); 38 C.F.R. § 3.159  (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II. Increased Rating 

Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current 20 percent disability rating. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's service-connected bilateral hearing loss has been evaluated as 20 percent under DC 6100. The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  
Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

The results of the Veteran's February 2015 VA audiometry examination revealed no worse than Level VI in the right ear and Level III in the left ear. The audiometry results, in decibels, read: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75
80
75
 LEFT
55
50
70
75
75

The puretone threshold averages were 71 for the right ear and 68 for the left ear.
Speech recognition scores were 84 percent for the right ear and 86 percent for the left ear.  Using Table VI, the Veteran had Level III hearing loss in the right ear and Level III hearing loss in the left ear.  An exceptional pattern of hearing impairment, however, was demonstrated in the right ear as puretone thresholds at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  Use of Table VIA results in the higher numeral (VI).  

A February 2016 private audiometry examination revealed Level VI hearing acuity for the right ear and Level V hearing acuity for the left ear. The audiometry results, in decibels, read: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
75
75
75
LEFT
35
45
70
70
75

The puretone threshold averages were 69 for the right ear and 65 for the left ear.
Speech recognition scores were 70 percent for the right ear and 72 percent for the left ear. 

An August 2017 private audiometry examination report is of record.  The speech recognition scores however, were derived from utilization of the NU-6 word list.  Thus, the August 2017 audiometric findings may not be used to evaluate the Veteran's hearing impairment because it is not valid for VA rating purposes.  VA regulation requires that the examination report contain the results of a controlled Maryland CNC speech discrimination test.  See 38 C.F.R. § 3.385 (2017).

Under the foregoing circumstances, the Board finds that prior to February 22, 2016, the record has presented no basis for the assignment of a disability rating higher than 10 percent for the Veteran's service-connected bilateral hearing loss. His bilateral hearing acuity was no worse than Level VI in the right ear and Level III in the left ear, which equates to a 10 percent disability rating under the VA Schedule for Rating Disabilities.  For the period beginning February 22, 2016, the Veteran's bilateral hearing acuity manifested as no worse than Level VI for the right ear and no worse than Level V for the left ear, which equates to a 20 percent disability rating under the VA Schedule for Rating Disabilities.  As previously noted, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record. See Lendenmann, supra. In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

In Doucette v. Shulkin, 28 Vet. App. 366 (2017) it was held that unlike a majority of the conditions in VA's Rating Schedule the rating criteria for hearing loss do not list any specific symptoms or functional effects.  However, they contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, i.e., puretone audiometry and controlled speech discrimination test.  Two exceptions have been created, at 38 C.F.R. § 4.86, when speech discrimination tests in a controlled setting are often near normal, but they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids and, also, if there is a pattern of hearing loss constituting an extreme handicap in the presence of any environmental noise, which often cannot be overcome by the use of hearing aids.  

In Doucette, the Court stated that on their face, the rating criteria schedule, do not otherwise account for other functional effects, e.g., dizziness, vertigo or recurrent loss of balance.  If there is evidence of such symptoms, the Board must explain whether the rating criteria contemplate the functional effects of those symptoms.  In this case, the Veteran has not reported having such symptoms, much less alleged that any such symptoms are due to his service-connected hearing loss.  

Lumbosacral Strain

The General Rating Formula for Diseases and Injuries of the Spine, provide a rating of 10 percent when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is a muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71A, General Rating Formula for Diseases and Injuries of the Spine, DC 5237.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine.  Id.

A rating of 50 percent is warranted for unfavorable ankyloses of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

The Veteran was afforded a VA examination in March 2015. The Veteran was diagnosed with lumbosacral sprain/strain. The Veteran reported flare-ups and functional loss with prolonged sitting. Range of motion testing was flexion to 85 degrees; extension to 25 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; and right/left lateral rotation to 25 degrees. There was no change in range of motion after repetitive use testing. The Veteran exhibited pain with active, passive, and repetitive use testing. The Veteran had mild localized tenderness of the lower back. There was no evidence of guarding, muscle spasms or abnormal gait. Pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability during flare-ups or with repeated use over a period of time resulting in an additional 5 degree loss in flexion, extension, right/left lateral flexion, and right/left lateral rotation. Muscle strength, reflex, and sensory examinations were normal.  The Veteran had positive straight leg testing and there was no evidence of intervertebral disc syndrome (IVDS).

An August 2015 x-ray revealed the collapse of disc space L3-4, L4-5, and L5-S1. The Veteran's spinal curvature was normal. A March 2016 private treatment note indicated that the Veteran reported interrupted sleep and that he could only sleep with pillows elevating his feet due to his back pain. The Veteran denied any lower extremity radicular pain. On VA outpatient treatment in April 2016, the Veteran was referred for physical therapy. 

An April 2016 MRI revealed mild multilevel degenerative changes with loss of disc height at L3-L5 and that the T11-12 disc is collapsed.  The MRI also revealed an enhancing 1 cm lesion within the spinal canal at the L4-L5 level, most likely a nerve sheath tumor.  

March and April 2016 private treatment notes indicated that the Veteran reported lower back pain in the localized coccygeal area and bilateral lower extremity radicular pain. The March 2016 private treatment note indicated that the Veteran's reported symptomatology was unchanged. The physician noted that attempts at conservative pain management had failed with activity modification, physical therapy, pain medication, and spinal injections. The Veteran reported minor relief with stretching and hot baths. The Veteran gait was normal. Sensory examination with light touch and proprioception was normal. There was no evidence of hyperreflexia or pathologic reflexes on examination.  X-rays revealed moderate degenerative disc disease at L4-5 and L5-S1.

On private outpatient treatment in April 2016, the Veteran reported that he could not lay flat for more than 10 minutes. The Veteran reported that when he flexed or extended his neck, he could feel pain in his low lumbar spine.  Neurologic motor examination was normal and his straight leg test was positive. 

In August 2017, the Veteran had a lumbar spine examination at Lanman Spinal Neurosurgery. The examination report indicated that the Veteran was diagnosed with lumbar degenerative disc disease, L3-S1, causing low back and buttock pain, likely from foraminal narrowing from disc bulge at L5-S1. The Veteran reported low back pain and pain in his buttocks. The Veteran had worsened pain with prolonged walking, siting, and bending. Range of motion was flexion to 45 degrees and extension to 10 degrees. The physician noted that the Veteran had no previous treatment with epidural injections or nerve root block procedures. Deep tendon reflex, motor, and sensory examinations were normal. The physician recommended a trial of epidural steroid bilateral L5-S1 injections before the Veteran considered surgical treatment.

Based on the above medical and lay findings, the Board finds that the Veteran is entitled to at least a 20 percent rating for the entire appeal period where range of motion on flexion was to 45 degrees in August 2017. 


ORDER

Entitlement to an initial rating for bilateral hearing loss greater than 10 percent prior to February 22, 2016 is denied. 

Entitlement to an initial rating for bilateral hearing loss greater than 20 percent beginning February 22, 2016 is denied. 

Entitlement to a higher initial rating of 20 percent for lumbosacral strain for the entire appeal period is granted, subject to the laws and regulations governing the award of monetary benefit.


REMAND

The Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected lumbar spine disorder. The Veteran's claims folder must be reviewed by the examiner. 

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  In regard to flare-ups (pursuant to Sharp v. Shulkin) if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

2.  Following completion of the above, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 20 percent for lumbosacral strain.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


